Citation Nr: 1718482	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-41 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for back strain with scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1978 to November 1978, and from January 2004 to February 2005.  The Veteran also served in the Alabama National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the Board remanded the claim for further development and adjudicative action.  The Board directed that the AOJ obtain any outstanding VA and private treatment records related to the Veterans claims for sleep apnea and a back disability and schedule the Veteran for related VA examinations.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  A Supplemental Statement of the Case denying service connection for obstructive sleep apnea and back strain with scoliosis the was issued on November 23, 2016.  

The issue of back strain with scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence shows that the obstructive sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants the claim for obstructive sleep apnea, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is moot.

I.  Service Connection

Legal Criteria

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Factual Background

The Veteran asserts that his sleep apnea had its onset during his deployment in Iraq from January 2004 to February 2005.  

Post-service treatment records indicate that the Veteran experienced sleeping problems such as increased snoring (after a history of snoring for three to five years), ceases in breathing, bouts of loud choking, lack of sleep, and excessive tiredness upon his return from his deployment.  VBMS, 10/18/2007 at 1.  Following a sleep study, he was diagnosed with and treated for obstructive sleep apnea beginning in October 2007.  VBMS, 10/18/2007 at 1.

In a statement dated December 2008, the Veteran's wife reported that when he returned from deployment in Iraq, she noticed that his sleeping habits worsened.  She stated that he had snored for years, but upon his return from deployment, he would stop breathing in the middle of the night and she would have to wake him up in order to get him to start breathing again. VBMS, 12/22/2008 (Lay statement, wife) at 1.  The Veteran also stated that he struggled with sleeping while he was deployed, but that he did not seek treatment during that time because he thought that his sleep-related issues were connected to being in a combat zone.  VBMS, 12/22/2008 (NOD re RD) at 1.

A November 2016 VA examiner concluded that the sleep apnea condition was less likely than not incurred in or caused by service.  In the examiner's rationale, she wrote that while she deemed the lay statements of the Veteran and his wife acceptable, "this condition is not likely caused by active duty including any type of exposure."  The examiner also noted that the Veteran was diagnosed in 2007, more than one year following his active duty service and that it was not likely that his condition had a sudden or acute onset during his four month active duty status in 1978 or his 13 month active duty tour during 2004-05.  VBMS. 11/19/2016 at 3.  




Analysis

The record demonstrates that the Veteran currently suffers from obstructive sleep apnea.  The Veteran asserts that it was incurred in-service; however, the November 2016 VA examiner did not establish a link between the sleep apnea and disease or injury during military service.  

The Veteran and his wife are competent to describe symptoms observable by their senses; however, they are not competent to determine the etiology of sleep disabilities without specialized training and education.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds them credible, as their statements have been detailed and consistent.

The VA examiner noted that she found the lay statements made by the Veteran and his wife acceptable, indicating that she concurred that upon his return from his Iraq deployment, his snoring worsened, he began to stop breathing while sleeping, and began to choke loudly while sleeping.  The Factual Background section of this decision summarizes the examiner's limited analysis in denying the Veteran's service connection for sleep apnea.  This rationale did not adequately explain why the new symptoms did not amount to the Veteran's onset of sleep apnea.  Further, the examiner provided the timing of the Veteran's 2007 diagnosis as part of her rationale.  This analysis did not address the fact that the Veteran's claim file included complaints about sleeping problems in September and October 2006.  VBMS, 10/18/2016 at 230-1.  Therefore, the Board finds that the examiner's statements are less probative than the lay evidence of the Veteran and his wife regarding the onset of sleep apnea. 

Based on the evidence, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  See 38 C.F.R. § 3.303.  

ORDER

Service connection for obstructive sleep apnea is granted.
REMAND

A new examination and opinion are needed to best adjudicate the Veteran's back disability claim.  

2004 entrance to service records have not been included in the case file.  Thus, the Veteran's back is presumed to be in sound condition upon his entry.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).

The Veteran asserts that his back disability was worsened during his active duty time while stationed in Iraq from 2004 to 2005 as a result of body armor weight.  

In November 2004 STRs, the Veteran complained of having back pain for three days.  VBMS, 03/10/2008 at 67.  In September 2005, after the Veteran injured his back at his civilian workplace, a private doctor determined that his MRI revealed degenerative disc disease of the L5-S1, mild and subsequently treated him with physical therapy and medication.  VBMS, 01/31/2008 (Medical Treatment Record) at 7.  The same private doctor recommended that the Veteran receive a permanent profile to exclude him from sit-ups during physical fitness testing.  VBMS, 01/31/2008 (Medical Treatment Record) 1-15.  A VA doctor found that he had chronic lower back pain in August 2006.  VBMS, 02/25/2008 at 30.  In June 2008, a VA examiner diagnosed lumbar strain with mild scoliosis.  VBMS, 06/26/2008 at 3.

The Veteran asserts that during numerous convoys, his body armor weighed more than 64 pounds with the basic combat load.  He stated that being in armor during bumpy truck rides added a great deal of pressure to his back, causing him lower back pain when he bent and sat for too long.  VBMS, 03/31/2008 (Lay statement) at 1.  The Veteran stated that during his deployment, service members would seek private medical care (KBR) on an informal basis that did not include documentation.  VBMS, 12/22/2008 (VA 21-4138) at 3.

The Veteran included a statement from his wife that reported the Veteran complained of back pain upon his return from Iraq, had problems sitting or standing for long periods of time, and had trouble getting out of bed in the morning.  VBMS, 12/22/2008 (Lay Statement, Veteran's wife) at 1.  In addition, the claims file included a statement from his former Platoon Sergeant affirming that the Veteran experienced back pain throughout their deployment.  He also confirmed their use of body armor and noted that he observed a correlation between the body armor and the Veteran's back pain.  The sergeant recalled the Veteran going to the medic and missing his maintenance duties due to his back pain.  Finally, he recalled that the Veteran had trouble sitting and standing for long periods of time to the point where he was unable to work as a result of his back pain.  VBMS 12/22/2008 (Lay Statement, Veteran's friend) at 1.

In November 2016, a post-remand VA examiner found that the back disability was not service connected nor aggravated beyond its natural progression by an in-service event, injury or illness.  She found that regardless of whether congenital or acquired, it was unlikely that his current back symptoms were related to his scoliosis.  The examiner further found that the Veteran's current back disability was more likely due to his post-service work accident rather than any injury in service. 

As mentioned above, VA does not have clear and unmistakable evidence that the Veteran had a preexisting condition.  To this extent, the examiner's opinion is inadequate because it does not address the correct legal standard.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See 38 C.F.R. § 3.304(b).  Additionally, the Veteran's assertions of a back injury from his usage of body armor have yet to be addressed or answered by VA.  A new examination will help address his concern.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After completing the above, schedule the Veteran for a new back disability examination with a different examiner than the person who conducted the November 2016 examination, if possible.  The examiner should review the record, conduct an examination, and address the following:
      
a.  Is it at least as likely as not that the Veteran had a 
back disability from service, prior to the September    
2005 injury, that could have contributed to that injury 
and his current disability?

            Consider all relevant lay and medical evidence,  
      including the Veteran's report of the effects of 
      wearing body armor during his deployment to Iraq 
      and lay statements from the Veteran's wife and 
      platoon sergeant on the onset of back problems in 
      service.  

      Provide rationale for any conclusions.  If the opinion 
      cannot be provided without resort to speculation, the   
      examiner should explain why, and state whether the 
      inability is due to the absence of evidence or limits of  
      scientific/medical knowledge.

3.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Provide rationale for conclusions.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


